IN THE SUPREME COURT OF PENNSYLVANIA


IN RE:                                 :            NO. 190
                                       :
AMENDMENT OF RULES 219(d)(2), (f), :                DISCIPLINARY RULES
(h)(2), (j)(1) and (2), and (k) OF THE :
PENNSYLVANIA RULES OF                  :            DOCKET
DISCIPLINARY ENFORCEMENT               :
                                       :


                                         ORDER


PER CURIAM

       AND NOW, this 18th day of November, 2019, upon the recommendation of the
Disciplinary Board of the Supreme Court of Pennsylvania; the proposal having been
submitted without publication in the interests of justice and efficient administration
pursuant to Pa.R.J.A. No. 103(a)(3):

      IT IS ORDERED pursuant to Article V, Section 10 of the Constitution of
Pennsylvania that Rules 219(d)(2), (f), (h)(2), (j)(1) and (2), and (k) of the Pennsylvania
Rules of Disciplinary Enforcement are amended in the attached form.

       This ORDER shall be processed in accordance with Pa.R.J.A. No. 103(b), and
shall be effective in 30 days.


Material to be added is bolded and underlined.
Material to be deleted is bolded and in brackets.